Title: From Thomas Jefferson to William Call, 12 April 1781
From: Jefferson, Thomas
To: Call, William



Sir
In Council April 12th. 1781

You are not unacquainted with the Desire which Government has long had of erecting some defensive works at Hoods in your County which might protect so much of the river as lies above that place.
The late Incursion of the Enemy up the river, their Acknowledgements of the Obstructions which that Post, well prepared, might have been to their Enterprize, their taking permanent post at Portsmouth, and preparing flat bottomed Gun Boats for ravaging the rivers are so many convincing Proofs of the Importance of this Object. The whole Work projected required from the first but little labour. I endeavoured by calling on five Counties to furnish on hire six Hands a Piece for a moderate time to effect it’s Completion but in this we failed in a great Measure. Every Day bringing in new proofs of the necessity of still pressing this Work, I am induced to make to you on behalf of your County the following Proposition “that every Man of your County who will go or send an able labourer to work at Hoods eight Days between this Time and the last day of this Month, carrying with him an Axe and a Spade if he has it, or other wise a Hough, shall be exempted from Militia Duty out of his County for two Months from this Date.”
The Superintendant at Hoods will receive the Men, direct their labours and give you Certificates of those who shall have complied with the Condition. I must entreat you to give immediate Notice of the Proposition through your whole County.
Rations will be furnished them there. They must carry their own Bedding, and such Arms as they have to prevent Surprise from any small vessel which might run up. Be pleased also to inform me as soon as possible what prospect we have from this proposition and at the Close of the work the Proportion of your Militia who will have exempted themselves for the above Term being called out of the County. I am &c,

T. J.


P.S. I do not mean by this to withdraw from Service the Men now in the field or going there. General Muhlenburgs want of Men renders their Service necessary for the time they were to stay.

